                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                Plaintiff,                           )
                                                     )
       v.                                            )      No. 18-03076-CV-S-MDH
                                                     )
BOBBY HAMMOND,                                       )
                                                     )
                Defendant.                           )

                                            ORDER

       Defendant has personally filed three separate motions requesting his release from custody.

(Docs. 64, 65, 66.) In his motions, Defendant states that “I do not Need a Gaurdian [sic] to File a

Motion, NOR a Lawyer,” that he “do[es] not have a mental problem” (doc. 65) and asks this Court

for “Release” (docs. 64, 65, 66). This action has been referred to the undersigned for processing

and handling. Upon review, the motions will be denied without prejudice as unauthorized by law.

       Defendant is presently confined at the Medical Center for Federal Prisoners in Springfield,

Missouri, pursuant to an order of commitment under 18 U.S.C. § 4246. (Doc. 12.) The Court of

Appeals affirmed the order of commitment, finding it to be factually supported. See United States

v. Hammond, 760 F. App’x 489 (8th Cir. 2019). As Defendant has been previously advised, by

law, he is not authorized to personally file a motion to determine whether he should be released.

See United States v. O’Laughlin, 934 F.3d 840, 841 (8th Cir. 2019) (Section 4247(h) requires that

“motions for release from civil commitment be filed by an attorney or legal guardian for the

committed person”) cert. denied, 140 S.Ct. 2535 (Mar. 23, 2020). Here, the three motions are

signed by Defendant only, and were not filed by his attorney or legal guardian.




            Case 6:18-cv-03076-MDH Document 67 Filed 02/02/21 Page 1 of 2
        Accordingly, Defendant’s pro se motions seeking release (docs. 64, 65, 66) are DENIED

without prejudice as unauthorized by law. The Clerk’s Office is directed to send a copy of this

Order to Defendant via regular mail.

                                                   /s/ David P. Rush
                                                   DAVID P. RUSH
                                                   UNITED STATES MAGISTRATE JUDGE

DATE: February 2, 2021




                                              2

         Case 6:18-cv-03076-MDH Document 67 Filed 02/02/21 Page 2 of 2
